Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(15) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to us under the heading "Other Service Providers" in this Post-Effective Amendment No. 85 to the Registration Statement on Form N-1A for the Eaton VanceSpecial InvestmentTrust ("Registration Statement") with regard to Eaton Vance Investment Grade Income Fund. /s/ PricewaterhouseCoopers LLP PRICEWATERHOUSECOOPERS LLP Boston, Massachusetts April 26, 2007
